Citation Nr: 0627704	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  00-21 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation on account of the 
loss of use of both lower extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from October 1965 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In this decision, the RO denied entitlement to 
special monthly compensation (SMC) due to loss of use of the 
lower extremities.

The Board remanded this case in November 2003 for development 
of the evidence.  The case has now returned for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran continues to maintain use of his feet and 
lower extremities, and he would not be equally well served by 
an amputation stump.

2.  The veteran's lower extremities are not characterized by 
extremely unfavorable ankylosis of the joints, a lower 
extremity 3 1/2 inches shorter than the other, footdrop, or 
complete paralysis of a nerve.

3.  The veteran's service-connected disabilities have not 
resulted in any muscle damage to the left buttock, and have 
not made it impossible for him to rise unassisted from a 
seated/stooped position and maintain his postural stability.

4.  The veteran's service-connected disabilities do not 
require the use of prosthesis on the lower extremities and 
have not prevented natural knee action.



CONCLUSION OF LAW

The criteria for the award of special monthly compensation 
for the loss of use of the lower extremities/feet have not 
been met.  38 U.S.C.A. § 1114(k), (m) (West 2002); 38 C.F.R. 
§§ 3.350(a)(2), (c), 4.63 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in March 2001, March 2004, and November 2004.  These 
letters informed him of the requirements to establish SMC for 
loss of use of his lower extremities.  He was advised of his 
and VA's respective duties and asked to submit information 
and/or evidence pertaining to these claims to VA.  The 
initial VCAA notification was not issued prior to the initial 
adverse decision of June 2000.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, this deficiency was remedied 
by the Board's remand of November 2003 that allowed the 
Agency of Original Jurisdiction (AOJ) to issue the 
appropriate VCAA notification and readjudicate the issue.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for SMC.  However, he was not informed 
of the type of evidence necessary to establish an effective 
date for the award of his disability evaluation.  Despite the 
inadequate notice provided to the veteran on this latter 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (Where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby.)  In that regard, as the Board concludes 
below that the veteran is not authorized SMC under the 
applicable law and regulation, the issue of determining an 
effective date is rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO obtained the veteran's service medical records.  By 
the VCAA letters discussed above, VA requested that the 
veteran identify all treatment of his claimed disabilities.  
The veteran has only identified post-service VA treatment.  
These records have been obtained and incorporated into the 
claims file.  As all identified treatment records pertinent 
to the issue decided below have been incorporated into the 
claims file, the Board finds that further development for 
these records is not warranted in order to make an equitable 
determination.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Multiple VA 
compensation examinations and a VA medical board opinion 
regarding the etiology of the veteran's loss of function in 
the lower extremities have been obtained.  The physicians 
that prepared these examinations and opinions clearly 
indicated that they had conducted a thorough review of the 
medical evidence in the claims file.  The Board finds these 
opinions are adequate for VA purposes.  

The veteran was provided the opportunity to testify at a 
hearing before VA.  However, in the substantive appeal (VA 
Form 9) he submitted in October 2000 he declined this offer.  
Based on the above analysis, the Board concludes that further 
development of the evidence is not required.

As noted above, the Board remanded this case in November 
2003.  The AOJ was instructed to provide the veteran with 
VCAA notification and an opportunity to submit relevant 
evidence, obtain VA medical board opinion, and readjudicate 
this case.  A review of the claims file indicates that the 
AOJ has fully complied with these instructions.  Therefore, 
the Board's remand instructions do not provide any basis for 
further development.  See Stegall v. West, 11 Vet. App. 268 
(1998).

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Entitlement to SMC

Special monthly compensation under 38 U.S.C. 1114(k) is 
payable for each anatomical loss or loss of use of one foot 
or both buttocks.  This special compensation is payable in 
addition to the basic rate of compensation otherwise payable 
on the basis of degree of disability.  38 C.F.R. § 3.350(a).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  Extremely 
unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches or more, will 
constitute loss of use of the foot involved.  Complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent footdrop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.  38 C.F.R. §§ 3.350(a)(2); 4.63.

Loss of use of both buttocks shall be deemed to exist when 
there is severe damage by disease or injury to Muscle Group 
XVII, bilateral, (Diagnostic Code 5317) and additional 
disability making it impossible for the disabled person, 
without assistance, to rise from a seated position and from a 
stooped position (fingers to toes position) and to maintain 
postural stability (the pelvis upon head of femur).  The 
assistance may be done by the person's own hands or arms, 
and, in the matter of postural stability, by a special 
appliance.

The special monthly compensation provided by 38 U.S.C. 
1114(m) is payable for anatomical loss or loss of use of both 
legs at a level, or with complications, preventing natural 
knee action with prosthesis in place.  38 C.F.R. 
§ 3.350(c)(1)(ii).  In determining whether there is natural 
knee action with prosthesis in place, consideration will be 
based on whether use of the proper prosthetic appliance 
requires natural use of the joint, or whether necessary 
motion is otherwise controlled, so that the muscles affecting 
joint motion, if not already atrophied, will become so.  If 
there is no movement in the joint, as in ankylosis or 
complete paralysis, use of prosthesis is not to be expected, 
and the determination will be as though there were one in 
place.  38 C.F.R. § 3.350(c)(2).

Currently the veteran is service-connected for: 1) major 
depression with psychosis, history of schizophrenia, 
currently evaluated as 100 percent disabling; 2) diabetes 
mellitus, Type II, diabetic retinopathy, and angioplasty 
associated with herbicide exposure, currently evaluated as 
100 percent disabling; 3) gunshot wound of the right hip, 
status post right hip replacement, currently evaluated as 60 
percent disabling; 4) lumbar paravertebral myositis, dorsal 
scoliosis, L-5/S-1, radiculopathy with disc disease, 
currently evaluated as 60 percent disabling; 5) deep vein 
thrombosis of the left lower extremity, evaluated as 20 
percent disabling; 6) deep vein thrombosis of the right lower 
extremity, currently evaluated as 20 percent disabling; and, 
7) bilateral pulmonary embolism with mild airway restriction, 
and residuals of scar due to application of inferior vena 
cava to prevent embolism, each evaluated as noncompensably 
disabling.  Additional compensation is paid under 38 U.S.C.A. 
§ 1114, subsections (s), (l), and (p); and the bilateral 
factor has been taken into consideration.

The veteran has claimed that he cannot effectively use his 
lower extremities and feet due to his severe multiple 
service-connected disabilities.  His representative has 
argued that even though examiners have noted some ability to 
use his legs and feet to ambulate, this was only for a brief 
time and short distance (literally a few steps).  This small 
amount of ambulatory ability, it is argued, does not 
represent effective use of the lower extremities.  The 
representative has argued that the medical findings show the 
loss of use of the feet due to the service-connected 
disabilities, and any reasonable doubt on this matter should 
be resolved in the veteran's favor.

It appears that the veteran first filed for SMC due to loss 
of use of his feet in January 1997.  The VA medical records 
dated since the late 1990s show continual treatment of the 
veteran's service-connected disorders.

A VA compensation examination (aid and attendance) conducted 
in June 1997 noted the veteran's complaints of low back and 
leg pain.  He reported that he was unable to move his legs.  
On examination, the veteran was found to be overweight and 
wheelchair ridden.  The veteran reported that he moved around 
his house with the use of a wheelchair and Canadian crutches.  

The veteran was given a VA compensation examination in 
January 1998.  The veteran complained of back and leg pain.  
He reported atrophy and swelling in his legs.  The veteran 
reported that he ambulated short distances of 25 to 50 feet 
with Canadian crutches and for longer distances he used a 
wheelchair.  A right hip X-ray of November 1997 revealed a 
loosening hip replacement component.  Range of motion in the 
right ankle was from 0 degrees dorsiflexion to 10 degrees 
plantar flexion, knees were from -20 degrees extension to 65 
degrees flexion, and there was no motion in the right hip.  
Knee and ankle jerks were almost absent.  There was 
diminished pinprick and smooth sensation in the lower 
extremities.  The examiner reported the presence of swelling 
and edema in the lower extremities.  He also found severe 
painful motion and instability in all joints of the lower 
extremities.  There was severe weakness in the lower 
extremities and severe muscle atrophy in the right leg.  On 
examination, the veteran could stand and bear weight on both 
legs for a few minutes.  He could walk a few steps without 
his crutches.  The diagnoses included status post right total 
hip arthroplasty with loosening, and dorsolumbar parvertebral 
fibromyositis with dorsal scoliosis and L5-S1 radiculopathy.  
The examiner opined that there was no complete loss of use in 
the lower extremities, and the existing loss of use was 
partially due to nonservice-connected conditions such as 
diabetic neuropathy, coronary artery disease, and deep vein 
thrombosis.  (The Board acknowledges that this opinion was 
rendered prior to the veteran being awarded service 
connection for his diabetes mellitus and deep vein 
thrombosis.)

Another compensation examination to evaluate the veteran's 
right hip disability was given in September 1999.  The 
veteran noted similar complaints.  Range of motion in the 
right hip was to 30 degrees flexion and abduction, adduction, 
rotation of 5 degrees.  The examiner commented that this 
represented severe limitation of motion with painful motion 
on all movements.  There was also severe weakness and 
tenderness in the right hip, but no other abnormality to 
include instability or edema was found in this joint.  The 
examiner found that the veteran had a normal gait cycle.  
There was a leg length discrepancy with one extremity 2 
centimeters shorter than the other.  

The veteran was given a VA neurologic examination in March 
2004.  He complained of a burning painful sensation, a 
crawling sensation, tightening sensation, and numbness in his 
lower extremities.  The veteran reported problems with 
walking and was forced to use a wheelchair most of the time.  
Sensory examination revealed hypoesthesia to pinprick and 
touch in the lower extremities.  Vibration sensation was 
decreased at the ankle level when compared to the knees.  
There were hyperpigmentation changes and loss of hair in the 
lower extremities and deep tendon reflexes were absent in the 
lower extremities.  Muscle strength was normal in tone and 
power.  There was no evidence of wasting or muscle atrophy.  
The veteran was reported to have a normal gait.  The 
diagnosis was severe sensorimotor peripheral neuropathy of a 
diabetic etiology.

A medical opinion from a board of VA physicians was prepared 
in December 2004.  These physicians indicated that the 
medical history in the claims file had been reviewed.  Based 
on a review of the medical examination findings, the board 
found that the veteran could walk with difficulty around his 
house with the aid of crutches.  They also noted that the 
examination findings had revealed that the veteran had a 
normal gait cycle and could walk unassisted.  They opined 
that the evidence revealed that the veteran's service-
connected disabilities had not resulted in the anatomical 
loss of the feet, nor the loss of use of the feet.  Based on 
examination findings that the veteran had a normal gait 
cycle, the board opined that he is better off without 
prosthesis.

The evidence is clear that the veteran has multiple severe 
service-connected disabilities that have significantly 
interfered with his ability to ambulate.  However, the 
examination findings and opinions noted above do not support 
a finding that the veteran has loss of the use of his feet or 
lower extremities as defined by 38 U.S.C.A. § 1114 and 
38 C.F.R. §§ 3.350, 4.63.  The examination of January 1998 
appears to indicate that the right hip joint was effectively 
ankylosed.  However, subsequent examinations reported some 
movement was possible in this joint.  Regardless, there is no 
evidence that either leg has two major joints that are 
ankylosed due to any service-connected disability.  While the 
right leg does measure shorter than the left, the difference 
was only 2 centimeters.  This is not near the required 3 1/2 
inches under the provisions of 38 C.F.R. §§ 3.350 and 4.63.  
There is evidence of significant neurologic and circulatory 
deficit in the lower extremities.  Earlier examinations noted 
atrophy, but these findings were not substantiated by later 
examinations.  However, there is no evidence of footdrop and 
the sensory findings have established that the service-
connected disabilities have not resulted in a complete 
paralysis of any nerve in the lower extremities.  

The veteran is service-connected for a gunshot wound to the 
right hip.  This disorder does not involve the left hip and 
has not resulted in the loss of use of both buttocks.  
Regardless, the evidence in the examination reports indicates 
that the veteran is able to rise from a seated position when 
transferring out of his wheelchair and is able to walk short 
distances, thus revealing his ability to maintain postural 
stability.  The medical findings also show that the veteran 
is able to use both of his knee joints and his service-
connected disabilities have not required the use of a 
prosthesis.

The most favorable examination findings were rendered by the 
examiner of January 1998.  However, even this examiner 
indicated that there was no complete loss of use of the lower 
extremities.  The VA medical board opinion has corroborated 
this determination in its opinion of December 2004 that 
found, based on the examination findings, that the veteran 
still had use of his feet, even if to a limited degree.  They 
also found the veteran would not be equally served by an 
amputation stump.  While the representative has argued that 
the veteran's use of his lower extremities is so limited that 
in effect it amounts practically to loss of use, the clinical 
examiners have not corroborated this opinion.

Based on the above analysis, the Board finds that a 
preponderance of the evidence is against the award of SMC for 
the loss of use of the veteran's lower extremities/feet.  
While the veteran is competent to report his symptoms, the 
medical findings do not support the award of SMC.  The Board 
finds that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the degree of impairment than the 
appellant's statements.  To the extent that the appellant has 
described more severe symptomatology associated with his 
service-connected disabilities, his lay evidence is not 
credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against any claim for 
SMC and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation for the loss of 
use of the lower extremities is denied.



____________________________________________
J. MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


